If we are to determine this case strictly within the record presented and contentions made by the parties, the conclusion arrived at by the Vice Chief Justice, author of the majority opinion, is inescapable, but I think in a matter of such vital public concern this court should go further and take such steps, within the purview of our constitutional powers and directions necessarily implied, as will promote justice, preserve the integrity of our election laws, and correct such very grievous errors as herein alleged, which if permitted to stand would defeat the expressed will of the people.
I concur in the views expressed by HURST, J., in his dissent. *Page 283